Citation Nr: 1235980	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active duty from February 1955 to October 1956.  The case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008 a hearing was held before RO personnel, and in January 2010 a Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the claims files.

In September 2004 the appellant withdrew a claim of service connection for the cause of the Veteran's death; accordingly, the Board will not address that issue.

The issues of entitlement to service connection for posttraumatic stress disorder and entitlement to a higher (100 %) combined rating for accrued benefits purposes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in July 2003; the cause of his death was colon cancer.

2.  It is reasonably shown that VA physicians failed to timely diagnose and treat the colon cancer, thereby accelerating the Veteran's demise.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board is granting in full the benefit sought on appeal, there is no reason to belabor the impact of the VCAA, as any duty to notify or the duty to assist omission is harmless.

The appellant alleges that the Veteran's death was caused by negligence at the Washington DC VA Medical  Center during his treatment there prior to his death in July 2003.  Specifically, she contends that had he been rendered a more timely diagnosis and treatment, he would have lived longer.

38 U.S.C.A. § 1151 requires that the claimed additional disability be "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See also 38 C.F.R. § 3.361. 
In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

VA treatment records from May to November 2002 do not show complaints of weight loss, abdominal pain, or diarrhea.  A May 20, 2002 geriatric treatment note described the Veteran as a round-bellied gentleman, and the plan included that he return to the clinic in 4-6 weeks for blood work.  He was seen for an initial diabetic eye examination on June 10, 2002.  He requested, and was provided, medication renewal on September 3, 2002.  He was seen for a glasses adjustment on October 1, 2002.  He was seen for a flu shot on November 19, 2002.  

On December 29, 2002, the Veteran sought treatment in the emergency room of the Washington DC VA Medical Center (VAMC) with complaints of on and off abdominal pain and almost daily diarrhea since a flu shot on November 19.  It was noted that he had lost 20 pounds in the last six months.  Bloodwork revealed a low HCT of 28.8 (which was noted to have been 35 in June).  The plan was that the Veteran would see his primary care physician within one week, and it was noted that he "may need colonoscopy."

The Veteran was next seen on January 6, 2003, and the plan included a gastrointestinal consult and a hematology consult.  Such consult on January 24, noted that he had iron deficiency which was not a hematologic disorder but required evaluation of the reason for the iron loss.  It was noted "in a gentleman with new diarrhea and weight loss, he needs to be evaluated by gastroenterology as soon as possible for colonoscopy and potentially upper endoscopy."  An addendum to that record noted "elevated ESR and dropping serum albumin also suggests chronic infection/inflammation or possibly tumor."

A January 27, 2003 gastroenterology consult noted that the Veteran did not provide stool samples as directed so no differentiation (between a secretory vs malabsorptive type) with respect to his diarrhea could be made.  Suggested etiologies included celiac disease, microscopic colitis, and endocrinologic causes (hyperthyroidism, VIP).  The note stated "[c]learly, malignancy colonic as well as a gastric CA [cancer] must be ruled out in the setting of severe iron deficiency anemia."  The plan was EGD with small bowel biopsies and colonoscopy with segmental biopsies.

VA records indicate that colonoscopy was scheduled for February 24, 2003, but that the Veteran did not report.  A February 25, 2003, report of contact with the Veteran's wife noted that she reported that they could not get to the VA medical facility due to ice in their neighborhood.  The colonoscopy was rescheduled for March 24, 2003.  March 24, 2003, VA records show the colonoscopy scheduled for that date was cancelled due to the Veteran's low blood pressure and elevated blood sugar.  A March 26, 2003 note reflects that the Veteran's blood pressure was elevated and that he denied any discrepancy in taking his medications.  It was also noted "ha[r]d to explain such dramatic variations in his bp."  Prescribed HCTZ was ordered held to ensure the Veteran did not become hypotensive again, and the plan was to schedule a third colonoscopy "ASAP."

An April 1, 2003 VA record notes that the Veteran sought treatment for low blood pressure after taking his hypertensives.  He was given a transfusion.  An April 3, 2003, note prepared by a VA gastrointestinal fellow indicates a colonoscopy would be scheduled for May 1, but an addendum to that note indicates that the colonoscopy would be scheduled earlier, on April 10, and that the Veteran would be admitted April 9 in order to have fluids running before the procedure.

An April 29, 2003, VA record notes that the Veteran's wife reported he had fallen at home, had seen a community provider, had been hospitalized and undergone a colonoscopy, and had colorectal cancer diagnosed.  

Private treatment records reveal that the Veteran was hospitalized on April 9, 2003.  He reported a family history positive for colon cancer.  An April 9, 2003, record from Jonathan McCone, Jr., M.D., notes that the Veteran reported that he started getting ill around Christmastime.  An April 9, 2003, consultation report prepared by Narian P. Rajan, M.D., notes that a recent colonoscopy showed a left-sided sigmoid obstructive mass felt to be malignant with a normal upper endoscopy.

An April 15, 2003 operative report notes that there were no visible or palpable masses of the cecum, ascending colon, descending colon, or transverse colon, but there was a firm adherent mass involving the sigmoid and proximal rectum.  The sigmoid colon was resected, a pelvic mass filled with necrotic debris was debrided, and a colostomy was performed.  Thereafter the Veteran underwent chemotherapy and radiation.  The Veteran died on July [redacted], 2003.  The cause of death listed on the death certificate was colon cancer.

A May 5, 2010 statement from Dr. McCone states that that there is a "'reasonable doubt' regarding the quality and appropriateness of [the Veteran's] care at the VA hospital" as "[e]ven a simple rectal exam should have given clear evidence of a serious problem and should have led to appropriate evaluation that may well have prevented bowel obstruction, perforation, extensive local and metastatic disease, and his subsequent death."  Dr. McCone stated that by the time he saw the Veteran (in April 2003) the Veteran had: 

an advanced and essentially inoperable colon cancer that had been present and growing for some time.  This was missed by doctors of the VA system seeing and caring for him over many visits for over a year prior to my seeing him.  With massive weight loss, rectal bleeding and a family history of colon cancer, it is surprising that a more vigorous course of evaluation was not undertaken.

A May 4, 2011 VA medical opinion of J. Punzalan noted that "[i]n my opinion, even doing a rectal examination will not reach the colon cancer at the sigmoid area and proximal rectum."  Dr. Punzalan also provided a written statement in December 8, 2010, that noted that no colonoscopy was done but that he "would not make a statement why it was not done."

The appellant asserts that an abdominal sonogram and two rectal examinations provided by VA should have detected some abnormality in the Veteran's colon.  

In August 2012, the Board requested a VHA expert medical opinion to address the questions of whether the Veteran's death from colon cancer was accelerated due to a lack of VA treatment.  The September 2012 VHA expert opinion was prepared by S. Hendren, M.D., a board-certified colorectal surgeon.  Dr. Hendren noted that the Veteran "presented to the VA system in December 2002 . . . with 'red flag' signs (33 pound weight loss), symptoms (change in bowel habit), and lab tests (Hct 28.8) highly suspicious for colorectal cancer."  She noted that "the standard diagnostic test that is recommended in this setting is colonoscopy" which was "eventually scheduled for 2 months after the initial presentation" [although that appointment was missed and further delays ensued].  She concluded that "[i]n my view this is too long a delay for a patient with red flag symptoms, especially given the patient's weight loss, which indicates a very serious medical illness is present."  She further concluded that "the treatability of the tumor was affected by the delay."  She explained that "[b]y the time a diagnosis was made the patient had very severe weight loss, anemia, and debility which made all treatments less effective."  She stated that "prompt recognition and treatment might have prolonged survival (perhaps only by a few months)."

With respect to VA negligence, Dr. Hendren noted that the VA treatment records between December 2002 and April 2003 "indicate a system that repeatedly failed to recognize the seriousness of the patient's illness, and lack of aggressiveness in getting the colonoscopy done."  She added, "[m]ost concerning is that the patient was admitted twice for GI bleeding, with no colonoscopy being done.  Standard of care dictates that a patient who has GI bleeding that is significant enough to warrant hospitalization, would also warrant endoscopic evaluation, including colonoscopy and upper GI endoscopy.  In most situations, these tests should be done while the patient is hospitalized or at the very least, shortly following discharge from the hospital (within a week).  Overall the system appears to have been so rigid in wanting the colonoscopy to be done in the outpatient setting that this rapidly declining patient was repeatedly send home without a diagnosis."

With respect to Dr. Punzalan's opinion regarding whether a digital rectal examination would be diagnostic, Dr. Hendren noted that the Veteran's tumor "might have been palpable, due to the reported pelvic/sacral involvement."  Dr. Hendren stated that she could not find any documentation of a digital rectal examination in the record but that in her view a digital rectal examination "should have been performed by any physician evaluating this patient, given his symptoms and laboratory findings."  

In short, the expert colorectal surgeon's conclusions agree with those of Dr. McCone as she opined that the Veteran's condition deteriorated more rapidly due to VA's lack of timeliness in the diagnosis and treatment of his colon cancer.  She further opined that such deterioration was due, at least in part, to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in failing to furnish the requisite care.  Her analysis suggests that the Washington DC VAMC failed to exercise the degree of care that would be expected of a reasonable health care provider.  Accordingly, resolving the benefit of the doubt in favor of the appellant, the Board finds that an award of DIC benefits under 38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


